Case 1:18-cr-00633-EK Document 173 Filed 11/02/20 Page 1 of 3 PageID #: 1302



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ------------------------------------x

UNITED STATES OF AMERICA,

                       Plaintiff,                  MEMORANDUM & ORDER
                                                     18-CR-0633 (EK)
                 -against-

ALEKSANDR ZHUKOV,

                       Defendant.

------------------------------------x

ERIC KOMITEE, United States District Judge:

             This Order is entered, pursuant to Federal Rule of

Criminal Procedure 5(f), to confirm the Government’s disclosure

obligations under Brady v. Maryland, 373 U.S. 83 (1963), and its

progeny, and to summarize the possible consequences of violating

those obligations.

             The Government must disclose to the defense all

information “favorable to an accused” that is “material either

to guilt or to punishment” and that is known to the Government.

Id. at 87.    This obligation applies regardless of whether the

information would itself constitute admissible evidence.            The

Government shall disclose such information to the defense

promptly after its existence becomes known to the Government so

that the defense may make effective use of the information in

the preparation of its case.



                                     1
Case 1:18-cr-00633-EK Document 173 Filed 11/02/20 Page 2 of 3 PageID #: 1303



           As part of these obligations, the Government must

disclose any information that can be used to impeach the trial

testimony of a Government witness within the meaning of Giglio

v. United States, 405 U.S. 150 (1972), and its progeny.            Such

information must be disclosed sufficiently in advance of trial

in order for the defendant to make effective use of it at trial

or at such other time as the Court may order.

           The foregoing obligations are continuing ones and

apply to materials that become known to the Government in the

future.   Additionally, if information is otherwise subject to

disclosure, it must be disclosed regardless of whether the

Government credits it.

           In the event the Government believes that a disclosure

under this Order would compromise witness safety, victim rights,

national security, a sensitive law-enforcement technique, or any

other substantial government interest, it may apply to the Court

for a modification of its obligations, which may include in

camera review or withholding or subjecting to a protective order

all or part of the information otherwise subject to disclosure.

           For purposes of this Order, the Government includes

all current or former federal, state, and local prosecutors,

law-enforcement officers, and other officers who have

participated in the prosecution, or investigation that led to

the prosecution, of the offense or offenses with which the

                                     2
Case 1:18-cr-00633-EK Document 173 Filed 11/02/20 Page 3 of 3 PageID #: 1304



defendant is charged.     The Government has an affirmative

obligation to seek from such sources all information subject to

disclosure under this Order.

            Nothing in this Order is intended to limit the

Government’s responsibility to be alert to, and comply with, any

additional disclosure obligations that are or may be required by

statute, rule, or case law.

         If the Government fails to comply with this Order, the

Court, in addition to ordering production of the information,

may:

  (1)       specify the terms and conditions of such production;

  (2)       grant a continuance;

  (3)       impose evidentiary sanctions;

  (4)       impose sanctions on any responsible lawyer for the
            Government;

  (5)       dismiss charges before trial or vacate a conviction
            after trial or a guilty plea; or

  (6)       enter any other order that is just under the
            circumstances.



       SO ORDERED.


                                   s/ Eric Komitee___________________
                                   ERIC KOMITEE
                                   United States District Judge


Dated:     November 2, 2020
           Brooklyn, New York


                                     3
